ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Chellew et al. (US 2013/0031762; “Chellew”).
Chellew discloses an electric tool (10) allowing an external battery pack (180, 181, 188) to detachably connect thereto (para. [0051]; via 17u, 17b), the electric tool (10) comprising a housing (12) and a motor (14; para. [0051]) installed in the housing (12); the electric tool further comprising:
a) a supporting part (12b) fixedly coupled to the housing (12); and
b) a terminal holder (17u) adapted to contact with terminals (the battery pack (180, 181, 188) inherently has positive and negative terminal endings which need to be connected to the tool (10). Furthermore, element 177 are the electrical contact pads, and the battery pack is therefore connected to said element) on an external battery pack (180, 181, 188) in order to form a consistent electrical connection (Fig. 9A; para. [0058]); 
Chellew fails to disclose the terminal holder (200) confined by the supporting member (12b; Fig. 2B) and in the meantime adapted to move relative to the supporting part (12b; Figs. 2A, 2B).
The terminals are actually part of the battery and not part of the tool body.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731